Citation Nr: 0704312	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for psychiatric disorder, to include post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a kidney disorder, including 
glomerulonephritis with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 until 
November 1971 and from April 1975 until June 1978.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida which denied the application to reopen 
the claims for service connection.  In February 2006, the 
undersigned Veterans Law Judge conducted a hearing regarding 
the issues on appeal. 

The issues of service connection for psychiatric disorder, to 
include post-traumatic stress disorder, and whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection for a 
kidney disorder, including glomerulonephritis with 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In November 1999, the RO denied the veteran's claim of 
service connection for PTSD.  The veteran did not perfect an 
appeal to that claim and that decision is final.  

2.  Evidence submitted subsequent to the November 1999 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim. 




CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
disallowed claim for service connection for PTSD.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 &  Supp. 2005); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 8, 1999, the RO denied the veteran's claim for 
service connection for PTSD based on the lack of a verified 
stressor and diagnosis.  The veteran did not file a notice of 
disagreement within one year, and the decision became final.  
38 C.F.R. § 20.302.

The veteran submitted a claim to reopen on November 15, 2000, 
and in January 2003, the RO denied the claim to reopen based 
on the failure to submit new and material evidence.  However, 
in an August 2002 letter, the U.S. Armed Services Center for 
Unit Records Research verified the veteran's claimed 
stressor.  The veteran also has a confirmed diagnosis of 
PTSD.  See Medical Records from Dr. Richard O'Halloran (Nov. 
1998).     

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) as in 
effect in 2000.  It is noted that this regulation was amended 
effective in 2001; however, as the veteran's claim to reopen 
was submitted in 2000, the older version of the regulation is 
for application.  

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the letter from 
U.S. Armed Services Center for Unit Records Research 
verifying the veteran's claimed stressor is new evidence 
because it was not previously considered by VA decision 
makers in November 1999.  The evidence is material because it 
relates to the reason for denial by providing evidence of an 
in-service stressor, and clearly must considered in order to 
fairly decide the merits of the claim.  

Finally, the Board has met the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5107; 38 C.F.R. § 3.159.  
To the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to the claim to reopen.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for psychiatric disorder, to include 
PTSD, is reopened, and the appeal is granted to this extent 
only.


REMAND

The Board notes that the veteran's complete treatment records 
from the VA Medical Center in Tampa, Florida have not been 
associated with the claim's file.  Additionally, the veteran 
submitted an Authorization and Consent to Release Information 
form requesting that the RO obtain records from St. Joseph's 
Hospital in 1978 shortly after discharge from service, South 
Florida Baptist Hospital, Tampa General, and University 
Hospital.  The RO failed to request these records.  
Therefore, the RO should attempt to obtain the missing 
records and associate them with the file. 

During the February 2006 hearing, the veteran noted that he 
was receiving social security disability for his heart and 
kidney conditions.  See Hearing Transcript at 9.  These 
records have not been associated with the claim's file.

Finally, in an August 2002 letter, the U.S. Armed Services 
Center for Unit Records Research verified the veteran's 
claimed stressor.  The veteran also has a confirmed diagnosis 
of PTSD.  See Medical Records from Dr. Richard O'Halloran 
(Nov. 1998).  Therefore, the Board finds that a VA 
examination is necessary to make a decision on this claim as 
well.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:  

1.  The RO should request the veteran's records 
from the VAMC in Tampa, Florida and associate 
them with the claim's file.  If the records are 
not available, such response should be noted.   

2.  The RO should request the veteran's records 
from St. Joseph's Hospital in 1978, South Florida 
Baptist Hospital, Tampa General, and University 
Hospital and associate them with the claim's 
file.  If the records are not available, such 
response should be noted.   

3.  Obtain the veteran's SSA records and 
associate them with the claim's folder.

4.  Schedule the veteran for a psychiatric 
examination to determine the nature and proper 
diagnosis of any psychiatric disability found to 
be present.  Provide the veteran's claim's folder 
and the statement of corroborated in-service 
stressor(s) to the examiner and request that all 
pertinent medical evidence be reviewed.  The 
examiner should render all appropriate diagnoses 
to specifically include consideration of PTSD.  
All opinions rendered must be supported by 
complete rationale. 

5.  After completing the requested development, 
the RO should again review the record and 
readjudicate the claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a supplemental 
statement of the case (SSOC).  An appropriate time 
should be given for them to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).


______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


